DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Response to Arguments
	Applicant’s arguments and amendments, see REMARKS 06/01/2022, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn and the application is in condition of allowance.

	With respect to independent claim 1, the Applicant has amended the claim to recite the limitation: 

“…detecting whether the traveling body has started moving after the traffic light changes to the go signal, measuring an amount of time elapsed since the traffic light changed to the go signal, and restarting the engine when the amount of time elapsed reaches a prescribed period of time if the traveling body has not started moving.” 

The addition of this limitation overcomes the prior art of record; therefore, the previous rejections are withdrawn.

Allowable Subject Matter
	Claims 1, 3-5, 7, and 8 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	The closest prior art of reference, Nagura, discloses an engine automatic control system and teaches detecting the movement of objects around the ego vehicle and restarting the stopped engine of the ego vehicle when the ECU has determined, based on the movement data, that a suitable time has passed. This time is described as “ensuring the safety of the pedestrian.”

	With respect to claim 1, Nagura taken either individually or in combination with other prior art of record fails to teach or suggest:“… measuring an amount of time elapsed since the traffic light changed to the go signal, and restarting the engine when the amount of time elapsed reaches a prescribed period of time…” (emphasis added) in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Claims 5, 7, and 8 recite substantially similar limitations as claim 1 and are allowed for the same reasons as above. Claims 3 and 4 are allowed because they depend from an allowed claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662